



tZERO GROUP, INC.
2017 EQUITY INCENTIVE PLAN
Adopted December 24, 2017, as amended through March 15, 2019


SECTION 1. Purpose. The purpose of this tZERO Group, Inc. 2017 Equity Incentive
Plan is to encourage ownership of Common Stock by eligible Employees, Directors
and Consultants of the Company and to provide increased incentive for such
Employees, Directors and Consultants to render services and to exert maximum
effort for the business success of the Company. In addition, the Company expects
that this Plan will further strengthen the identification of Employees,
Directors and Consultants with the shareholders. Options to be granted under
this Plan are not intended to qualify as incentive stock options pursuant to
Section 422 of the Code.


SECTION 2. Definitions.


(a) “Administrator” means the Committee or the Board, as administrator of the
Plan.
(b) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
(c) “Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code and the applicable laws of any
foreign country or jurisdiction where Awards are granted under the Plan.
(d) “Award” means a Nonqualified Stock Option, Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan.
(e) “Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.
(f) “Board” means the Board of Directors of the Company, as constituted at any
time.
(g) “Cause” means, unless the applicable Award Agreement provides otherwise:
(i) If the Employee is a party to an employment or service agreement with the
Company and such agreement provides for a definition of Cause, the definition
contained therein; or
(ii) If no such agreement exists, or if such agreement does not define Cause:
(A) failure to perform such duties as are reasonably requested by the Board; (B)
material breach of any agreement with the Company, or a material violation of
the Company’s code of conduct or other written policy; (C) commission of, or
plea of guilty or no contest to, a felony or a crime involving moral turpitude
or the commission of any other act involving willful malfeasance or material
fiduciary breach with respect to the Company; (D) use of illegal drugs or abuse
of alcohol that materially impairs the Participant’s ability to perform his or
her duties to the Company; or (E) gross negligence or willful misconduct with
respect to the Company.
(h) “Change in Control” means:
(i) Overstock.com, Inc., a Delaware corporation (“Overstock”), together with any
entity or entities directly or indirectly controlled by Overstock, becomes the
legal or beneficial owner of a number of shares of stock of the Company having
less than a majority of the total voting power of the then outstanding stock of
the Company; or
(ii) a Qualified IPO.
    
Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Section 409A of the Code and payment of the Award pursuant
to the application of the definition of “Change in Control” above would cause
such Award not to otherwise comply with Section 409A of the Code, payment of an
Award may occur upon a “Change in Control” only to the extent that the event
constitutes a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A of the Code and the applicable Internal Revenue Service and
Treasury Department regulations thereunder.







--------------------------------------------------------------------------------





(i) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time. Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.
(j) “Committee” means a committee that may be appointed by the Board to
administer the Plan in accordance with Section 3(d) and Section 3(e).
(k) “Common Stock” means the common stock of the Company.
(l) “Company” means tZERO Group Inc. a Delaware corporation, and any successor
thereto.
(m) “Consultant” means any individual who is engaged by the Company to render
consulting or advisory services for the Company, whether or not compensated for
such services.
(n) “Continuous Service” means that the Participant’s service with the Company
is not interrupted or terminated. If any Award is subject to Section 409A of the
Code, the determination of Continuous Service shall be made in a manner
consistent with Section 409A of the Code. The Administrator or its delegate, in
its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.
(o) “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of the Company; (ii)
any activity that would be grounds to terminate the Participant’s employment or
service with the Company for cause; (iii) the breach of any non-competition,
non-solicitation, non­ disparagement or other agreement containing restrictive
covenants, with the Company; (iv) fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Administrator in its sole
discretion; or (v) any other conduct or act determined to be materially
injurious, detrimental or prejudicial to any interest of the Company, as
determined by the Administrator in its sole discretion.
(p) “Director” means a member of the Board.
(q) “Effective Date” shall mean the date as of which this Plan is adopted by the
Board.
(r) “Employee” means any person, including an officer, employed by, and
providing direct services to, the Company.
(s) “Fair Market Value” means, on a given date, (i) if there is a public market
for the shares of Common Stock on such date, the closing price of the shares as
reported on such date on the principal national securities exchange on which the
shares are listed or, if no sales of shares have been reported on any national
securities exchange, then the immediately preceding date on which sales of the
shares have been so reported or quoted, and (ii) if there is no public market
for the shares of Common Stock on such date, then the fair market value shall be
determined by the Administrator in good faith after taking into consideration
all factors which it deems appropriate, including, without limitation, Section
409A of the Code, with the intention that Options granted under this Plan shall
not constitute deferred compensation subject to Section 409A of the Code.
(t) “Grant Date” means the date on which the Administrator adopts a resolution,
or takes other appropriate action, expressly granting an Award to a Participant
that specifies the key terms and conditions of the Award or, if a later date is
set forth in such resolution, then such date as is set forth in such resolution.
(u) “Option” means an option granted pursuant to the Plan that by its terms does
not qualify or is not intended to qualify as an incentive stock option under
Section 422 of the Code.
(v) “Option Exercise Price” means the price at which a share of Common Stock may
be purchased upon the exercise of an Option.
(w) “Participant” means an eligible person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.
(x) “Plan” means this tZERO Group, Inc. 2017 Equity Incentive Plan, as amended
and/or amended and restated from time to time.
(y) “Qualified IPO” means a firm commitment underwritten public offering of the
Company’s common stock pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended, with aggregate offering proceeds
to the Company of not less than $20 million (net of underwriting discounts and
commissions) and a listing of the Common Stock on a national securities
exchange.
(z) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7.
(aa) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted





--------------------------------------------------------------------------------





pursuant to the terms and conditions of Section 8.


SECTION 3. Administration.
(a) Authority of Administrator. The Plan shall be administered by the
Administrator, which shall be the Committee or, in the Board’s sole discretion,
the Board. Subject to the terms of the Plan, the Committee’s charter and
Applicable Laws, and in addition to other express powers and authorization
conferred by the Plan, the Administrator shall have the authority:
(i) to construe and interpret the Plan and apply its provisions;
(ii) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(iii) to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
(iv) to delegate its authority to one or more officers of the Company;
(v) to determine when Awards are to be granted under the Plan and the applicable
Grant Date;
(vi) from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;
(vii) to determine the number of shares of Common Stock to be made subject to
each Award;
(viii) to prescribe the terms and conditions of each Award, including, without
limitation, the medium of payment and vesting provisions, and to specify the
provisions of the Award Agreement relating to such grant;
(ix) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant’s rights or increases
a Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;
(x) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;
(xi) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers anti-­
dilution adjustments;
(xii) to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and
(xiii) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.


(b) Acquisitions and Other Transactions. The Administrator may, from time to
time, assume outstanding awards granted by another entity, whether in connection
with an acquisition of such other entity or otherwise, by either (i) granting an
Award under the Plan in replacement of or in substitution for the award assumed
by the Company, or (ii) treating the assumed award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan. Such assumed award shall be permissible if the holder of
the assumed award would have been eligible to be granted an Award hereunder if
the other entity had applied the rules of this Plan to such grant. The
Administrator may also grant Awards under the Plan in settlement of or in
substitution for outstanding awards or obligations to grant future awards in
connection with the Company or an affiliate acquiring another entity, an
interest in another entity, or an additional interest in an affiliate whether by
merger, stock purchase, asset purchase or other form of transaction.


(c) Administrator Decisions Final. All decisions made by the Administrator
pursuant to the provisions of the Plan shall be final and binding on the Company
and the Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.







--------------------------------------------------------------------------------





(d) Delegation. The Administrator shall have the power to delegate to a
subcommittee any of the administrative powers the Administrator is authorized to
exercise (and references in this Plan to the Administrator shall thereafter be
to the committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. If a Committee serves as the Administrator, the Board may
abolish such Committee at any time and revest in the Board the administration of
the Plan. The members of any Committee designated as Administrator shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Board or Committee, as applicable, shall act pursuant to a vote of the majority
of its members or, in the case of a Committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board. Subject to the
limitations prescribed by the Plan and the Board, the Administrator may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.


(e) Committee Composition. Except as otherwise determined by the Board, any
Committee designated as Administrator shall consist solely of two or more
members of the Board appointed to the Committee from time to time by the Board.


(f) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee, and to the extent allowed by
Applicable Laws, the Administrator shall be indemnified by the Company against
the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator may be party by reason of any action taken
or failure to act under or in connection with the Plan or any Award granted
under the Plan, and against all amounts paid by the Administrator in settlement
thereof (provided, however, that the settlement has been approved by the
Company, which approval shall not be unreasonably withheld) or paid by the
Administrator in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that the Administrator did not act in good faith
and in a manner which such person reasonably believed to be in the best
interests of the Company, or in the case of a criminal proceeding, had no reason
to believe that the conduct complained of was unlawful; provided, however, that
within 60 days after institution of any such action, suit or proceeding, the
Administrator shall, in writing, offer the Company the opportunity at its own
expense to handle and defend such action, suit or proceeding.


SECTION 4. Shares Subject to the Plan.
(a) Subject to adjustment in accordance with Section 12, a total of 6,000,000 of
the authorized shares of Common Stock shall be available for the grant of Awards
under the Plan.
(b) Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.
(c) Shares of Common Stock shall be deemed to have been issued under the Plan
only to the extent actually issued and delivered pursuant to the exercise or
settlement of an Award. Any shares of Common Stock subject to an Award that is
cashed-out, canceled, forfeited or expires prior to exercise or realization,
either in full or in part, shall again become available for issuance under the
Plan. Shares subject to an Award under the Plan shall again be made available
for issuance or delivery under the Plan if such shares are shares tendered in
payment of an Award or if such shares delivered or withheld by the Company to
satisfy any tax withholding obligation.
(d) If the Administrator authorizes the assumption of awards pursuant to Section
3(b) or Section 13 hereof, the assumption will reduce the number of shares
available for issuance under the Plan in the same manner as if the assumed
awards had been granted under the Plan.
SECTION 5. Eligibility. Awards may be granted to Employees, Directors and
Consultants. A Participant must be an Employee, Director or Consultant at the
time the Award is granted. An Employee, Director or Consultant who has been
granted an Award hereunder may be granted an additional Award or Awards, if the
Administrator shall so determine.


SECTION 6. Option Provisions. Each Option granted under the Plan shall be
evidenced by an Award Agreement. Each Option so granted shall be subject to the
conditions set forth in this Section 6, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. The Company shall have no liability to any Participant or any other
person if an Option is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A





--------------------------------------------------------------------------------





of the Code and the terms of such Option do not satisfy the requirements of
Section 409A of the Code. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
    
(a) Term. The term of an Option granted under the Plan shall be determined by
the Administrator; provided, however, no Option shall be exercisable after the
expiration of 15 years from the Grant Date.


(b) Option Exercise Price. Unless otherwise determined by the Administrator, the
Option Exercise Price of each Option shall be not less than 100% of the Fair
Market Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, an Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted in a manner satisfying the provisions of Section 409A of the Code or
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 409A of the Code.


(c) Method of Exercise. Options shall be exercised by the delivery by the
Participant of written notice to the Secretary of the Company setting forth the
number of shares of Common Stock with respect to which the Option is being
exercised. The Option Exercise Price shall be paid, to the extent permitted by
Applicable Laws, either (i) in cash or by certified or bank check at the time
the Option is exercised or (ii) by any of the following means: (A) by delivery
to the Company of other shares of Common Stock, duly endorsed for transfer to
the Company, with a Fair Market Value on the date of delivery equal to the
Option Exercise Price (or portion thereof) due for the number of shares being
acquired; (B) by a “net exercise” procedure effected by withholding the minimum
number of shares of Common Stock otherwise issuable in respect of an Option that
are needed to pay the Option Exercise Price; (C) by any combination of the
foregoing methods; or (D) in any other form of legal consideration that may be
reasonably acceptable to the Administrator. Unless otherwise specifically
provided in the Option, the Option Exercise Price that is paid by delivery to
the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of Common Stock that have been held for
more than six months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes).


Notice may also be delivered by fax provided that the Option Exercise Price of
such shares is received by the Company via wire transfer on the same day the fax
transmission is received by the Company. The notice shall specify the address to
which the certificates for such shares are to be mailed. An Option shall be
deemed to have been exercised immediately prior to the close of business on the
date (i) written notice of such exercise and (ii) payment in full of the Option
Exercise Price for the number of shares for which Options are being exercised,
are both received by the Company and the Participant shall be treated for all
purposes as the record holder of such shares of Common Stock as of such date. As
promptly as practicable after receipt of such written notice and payment, the
Company shall deliver to the Participant certificates for the number of shares
with respect to which such Option has been so exercised, issued in the
Participant’s name or such other name as the Participant directs; provided,
however, that such delivery shall be deemed effected for all purposes when a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to the Participant at the address specified
pursuant to this Section 6(c).


(d) Transferability of an Option. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant. Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the
Option.


(e) Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Administrator may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Administrator may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.


(f) Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement between a Participant and the Company,
in the event a Participant’s Continuous Service terminates (other than upon the
Participant’s death or disability), the Participant may exercise his or her
Option (to the extent that the Participant was entitled to exercise such Option
as of the date of termination) but only within such





--------------------------------------------------------------------------------





period of time ending on the earlier of (i) the date that is three (3) years
following the termination of the Participant’s Continuous Service or (ii) the
expiration of the term of the Option as set forth in the Award Agreement;
provided that, if the termination of Continuous Service is by the Company for
Cause, all outstanding Options (whether or not vested) shall immediately
terminate and cease to be exercisable. If, after termination, the Participant
does not exercise his or her Option within the time specified in the Award
Agreement, the Option shall terminate.


(g) Disability of Participant. Unless otherwise provided in an Award Agreement,
in the event that a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option (to
the extent that the Participant was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination or (ii) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Participant does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.


(h) Death of Participant. Unless otherwise provided in an Award Agreement, in
the event a Participant’s Continuous Service terminates as a result of the
Participant’s death, then the Option may be exercised (to the extent the
Participant was entitled to exercise such Option as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Participant’s death, but only within the period ending on the earlier of (i)
the date twelve (12) months following the date of death or (ii) the expiration
of the term of such Option as set forth in the Award Agreement. If, after the
Participant’s death, the Option is not exercised within the time specified
herein or in the Award Agreement, the Option shall terminate.


(i) Detrimental Activity. Unless otherwise provided in an Award Agreement, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable on the date on which a Participant engages in
Detrimental Activity.


(u) No Rights as Shareholder. No Participant shall have any rights as a
shareholder with respect to shares covered by an Option until the Option is
exercised by written notice and accompanied by payment as provided in Section
6(c).


SECTION 7. Restricted Stock Awards. Each Award Agreement will be in such form
and will contain such terms and conditions as the Board deems appropriate. To
the extent consistent with the Company’s bylaws, at the Board’s election, shares
of Common Stock may be (x) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Restricted Stock Award
lapse; or (y) evidenced by a certificate, which certificate will be held in such
form and manner as determined by the Board. The terms and conditions of Award
Agreements may change from time to time, and the terms and conditions of
separate Award Agreements need not be identical. Each Award Agreement will
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
(a) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft, electronic funds, wire transfer or money order
payable to the Company, (B) past services to the Company or an Affiliate or (C)
any other form of legal consideration that may be acceptable to the Board, in
its sole discretion, and permissible under applicable law.
(b) Vesting. Shares of Common Stock awarded under the Restricted Stock Award may
be subject to forfeiture to the Company in accordance with a vesting schedule
(also referred to as a schedule for lapsing of the Company’s unvested share
repurchase rights) to be determined by the Board.
(c) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Award Agreement.
(d) Transferability. The right to acquire shares of Common Stock under a
Restricted Stock Award will not be transferable by the Participant. Once the
shares of Common Stock are issued, the Board may allow the holder to transfer
unvested shares, but only on the terms and conditions in the Award Agreement,
and only so long as the Common Stock awarded under the Award Agreement remains
subject to the terms of the Award Agreement in the hands of the recipient.
(e) Dividends. In the absence of an Award Agreement expressly providing
otherwise, any dividends paid on Restricted Stock will be subject to the same
vesting and forfeiture restrictions as apply to the shares subject to the
Restricted Stock Award to which they relate.





--------------------------------------------------------------------------------







SECTION 8. Restricted Stock Unit Awards. Each Award Agreement will be in such
form and will contain such terms and conditions as the Board deems appropriate.
The terms and conditions of Award Agreements may change from time to time, and
the terms and conditions of separate Award Agreements need not be identical.
Each Award Agreement will conform to (through incorporation of the provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
(a) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant on
delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(b) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(c) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Award Agreement.
(d) Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(e) Dividend Equivalents. Dividend equivalents may be credited on shares of
Common Stock covered by a Restricted Stock Unit Award, as determined by the
Board and contained in Award Agreement. At the sole discretion of the Board,
such dividend equivalents may be converted into additional shares of Common
Stock covered by the Restricted Stock Unit Award in such manner as determined by
the Board. Any additional shares covered by the Restricted Stock Unit Award
credited by reason of such dividend equivalents will be subject to all of the
same terms and conditions of the underlying Award Agreement to which they
relate.
(f) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Award Agreement, the unvested portion of the
Restricted Stock Unit Award that has not vested will be forfeited on the
Participant’s termination of Continuous Service.


SECTION 9. Securities Law Compliance.


(a) Securities Registration. No Awards shall be granted and no shares of Common
Stock shall be issued and delivered under the Plan unless and until the Company
and/or the Participant have complied with all applicable federal and state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction.
(b) Representations; Legends. The Administrator may, as a condition to the grant
of any Award and the issuance of any shares of Common Stock, require a
Participant to (i) represent in writing that the shares of Common Stock received
in connection with such Award are being acquired for investment and not with a
view to distribution, and (ii) make such other representations and warranties as
are deemed appropriate by counsel to the Company. Each certificate representing
shares of Common Stock acquired under the Plan shall bear a legend in such form
as the Company reasonably deems appropriate.


SECTION 10.    Use of Proceeds. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.


SECTION 11.    Miscellaneous.


(a) Acceleration of Exercisability and Vesting. The Administrator shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.


(b) Shareholder Rights. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to an Award unless
and until such Participant has satisfied all requirements for exercise or
settlement of the





--------------------------------------------------------------------------------





Award pursuant to its terms and no adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Common Stock certificate is issued, except as provided in Section 12
hereof.


(c) No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company in the capacity in effect at the time the
Award was granted or shall affect the right of the Company to terminate (i) the
employment of an Employee with or without notice and with or without Cause or
(ii) the service of a Director pursuant to the By-laws of the Company, and any
applicable provisions of the corporate law of the state in which the Company is
incorporated, as the case may be. The cause of any termination of employment or
service shall be determined by the Administrator, and its determination shall be
final.


(d) Approved Leave of Absence. For purposes of the Plan, no termination of
employment by an Employee shall be deemed to result from an approved leave of
absence for military service or sickness, or for any other purpose approved by
the Company, if the Employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise so provides in writing, in
either case, except to the extent inconsistent with Section 409A of the Code if
the applicable Award is subject thereto.


(e) Withholding Obligations. Subject to the discretion of the Administrator, a
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
amount paid to the Participant by the Company) or by a combination of such
means: (i) tendering a cash payment; (ii) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company previously owned and unencumbered shares of
Common Stock of the Company.


SECTION 12.    Adjustment Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and the maximum number of shares of Common Stock subject to Awards stated in
Section 4 will be equitably adjusted or substituted, as to the number, price or
kind of a share of Common Stock or other consideration subject to such Awards to
the extent necessary to preserve the economic intent of such Award. In the case
of adjustments made pursuant to this Section 12, unless the Administrator
reasonably determines that such adjustment is in the best interests of the
Company, the Administrator shall ensure that any adjustments under this Section
12 will not constitute a modification of Options within the meaning of Section
409A of the Code. Except as hereinbefore expressly provided, (a) the issuance by
the Company of shares of stock or any class of securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, (b) the payment of a dividend in property other than Common
Stock, or (c) the occurrence of any similar transaction, and in any case whether
or not for fair value, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number of shares of Common Stock subject to
Awards theretofore granted or the purchase price per share, unless the
Administrator shall reasonably determine, in its sole discretion, that an
adjustment is necessary to provide equitable treatment to Participants.
SECTION 13.    Effect of Change in Control.
(a) In the event of a Change in Control:
(i) the Administrator shall accelerate, vest or cause the restrictions to lapse
with respect to all or any portion of any Award and the Award shall be deemed
fully vested in accordance with the terms of the Plan as of immediately prior to
the Change in Control; and
(ii) the Administrator may provide written notice to Participants that for a
period as determined by the Administrator prior to the Change in Control, after
accounting for the actions outlined in Section 1l(a)(i), such Awards shall be
exercisable, to the extent applicable, as to all shares of Common Stock subject
thereto





--------------------------------------------------------------------------------





and upon the occurrence of the Change in Control, any Awards not so exercised
shall terminate and be of no further force and effect.
(b) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its affiliates, taken as a whole.
SECTION 14.    Amendment of the Plan and Awards.
(a) Amendment of the Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 12 relating
to adjustments upon changes in Common Stock and Section 14(c), no amendment
shall be effective unless approved by the shareholders of the Company to the
extent shareholder approval is necessary to satisfy any Applicable Laws. At the
time of such amendment, the Board shall determine, upon advice from counsel,
whether such amendment will be contingent on shareholder approval.
(b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval.
(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to the nonqualified deferred compensation provisions of Section 409A of the Code
and/or to bring the Plan and/or Awards granted under it into compliance
therewith.
(d) No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(e) Amendment of Awards. The Administrator at any time, and from time to time,
may amend the terms of any one or more Awards; provided, however, that the
Administrator may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.


SECTION 15.    General Provisions.


(a) Clawback; Forfeiture. Notwithstanding any other provisions in this Plan, the
Administrator may, in its sole discretion, provide in an Award Agreement or
otherwise that the Administrator may cancel such Award if the Participant has
engaged in or engages in any Detrimental Activity. The Administrator may, in its
sole discretion, also provide in an Award Agreement or otherwise that (i) if the
Participant has engaged in or engages in Detrimental Activity, the Participant
will forfeit any gain realized on the vesting or settlement of any Award, and
must repay the gain to the Company and (ii) if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all Awards shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with Applicable Laws, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).


(b) Sub-plans. The Administrator may from time to time establish sub-plans under
the Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Administrator determines are necessary or desirable. All sub-plans shall be
deemed a part of the Plan, but each sub-plan shall apply only to the
Participants in the jurisdiction for which the sub-plan was designed.


(c) Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board
nor the Administrator shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.







--------------------------------------------------------------------------------





(d) Recapitalizations. Each Award Agreement shall contain provisions required to
reflect the provisions of Section 12.


(e) Delivery. Upon settlement of an Award granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.


(f) No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan. The Administrator shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.


(g) Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Administrator
may deem advisable.


(h) Section 409A. Unless otherwise expressly provided for in an Award Agreement,
the Plan and Award Agreements will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Awards granted hereunder exempt
from Section 409A of the Code, and, to the extent not so exempt, in compliance
with Section 409A of the Code. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless Applicable Laws require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following a Participant’s termination of Continuous Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Administrator shall
have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A of the Code and
neither the Company nor the Administrator will have any liability to any
Participant for such tax or penalty.


(i) Right of Repurchase. An Award may include a provision whereby the Company
may elect to repurchase all or any part of the shares of Common Stock acquired
by the Participant. The terms of any repurchase option shall be specified in the
Award Agreement. Unless otherwise determined by the Board and subject to
compliance with applicable laws, the repurchase price for vested shares of
Common Stock will be the Fair Market Value of the shares of Common Stock on the
date of repurchase and the repurchase price for unvested shares of Common Stock
will be the lower of (i) the Fair Market Value of the shares of Common Stock on
the date of repurchase or (ii) their original purchase price. The Company will
not exercise its repurchase option until at least six (6) months (or such longer
or shorter period of time necessary to avoid classification of the Award as a
liability for financial accounting purposes) have elapsed following delivery of
shares of Common Stock subject to the Award, unless otherwise specifically
provided by the Board. The Board reserves the right to assign the Company’s
right of repurchase.


(j) Right of First Refusal. An Award may also include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from the Participant of the intent to transfer all or any part of the
shares of Common Stock received under the Award. Except as expressly provided in
this paragraph or in the Award Agreement, such right of first refusal shall
otherwise comply with any applicable provisions of the bylaws of the Company.
The Board reserves the right to assign the Company’s right of first refusal.


(k) Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Administrator and shall be effective only when
filed by the Participant in writing with the Company during the Participant’s
lifetime.


(l) Expenses. The costs of administering the Plan shall be paid by the Company.


(m) Severability. If any of the provisions of the Plan or any Award Agreement is
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent, but only to the





--------------------------------------------------------------------------------





extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.


(n) Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.


(o) Non-Uniform Treatment. The Administrator’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Administrator shall be entitled to make
non-uniform and selective determinations, amendments and adjustments, and to
enter into non-uniform and selective Award Agreements.


SECTION 16.    Termination or Suspension of the Plan. The Plan shall terminate
automatically on the date that is ten (10) years after the Effective Date. No
Award shall be granted pursuant to the Plan after such date, but Awards
theretofore granted may extend beyond that date. The Board may suspend or
terminate the Plan at any earlier date pursuant to Section 14(a) hereof. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.


SECTION 17.    Liability of Company. The Company and any affiliate which is in
existence or hereafter comes into existence shall not be liable to a Participant
or other persons as to:


(a) The non-issuance or sale of shares as to which the Company has been unable
to obtain from any regulatory body having jurisdiction the authority deemed by
the Company’s counsel to be necessary to the lawful issuance and sale of any
shares hereunder; and


(b) Any tax consequence expected, but not realized, by any Participant or other
person due to the exercise or settlement of any Award granted hereunder.


SECTION 18.    Choice of Law. The law of the State of New York shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.


As adopted by the Board of Directors of the Company on December 24, 2017, as
amended on May 21, 2018 and June 7, 2018.





